DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dragan et al. (US Pat 6,135,771).
Re claim 1, Dragan discloses a medical device 16+18+38 (Fig 4,6) (it is noted that all reference characters refer to Fig 4 unless otherwise noted) for use with a fluid storage container (it is noted that the phrase “for use with a fluid storage container” is a functional limitation and therefore a “fluid storage container” is not a part of the claimed invention; this limitation met in view of Fig 6 which shows the medical device connected to fluid storage container 10) comprising: a hub 16 including a sidewall (labeled in annotated Fig A below) having an inside surface (facing radially inward, as seen in Fig 4) defining a cavity (as seen in Fig 4, within which the proximal end of element 18 resides), an open proximal end (to the left in Fig 4), and a distal end (to the right in Fig 4) having an opening 44 therethrough in fluid communication with the cavity (as seen in 

    PNG
    media_image1.png
    358
    661
    media_image1.png
    Greyscale

Re claim 2, Dragan discloses that the one or more lips comprise a protruding point 34+36 extending outward radially from the outside surface of the body (as seen in Fig 4 and Fig A above) 
Re claim 3, Dragan discloses that the one or more lips is peripherally formed around the outside surface of the body (as seen in Fig 4,6).
Re claim 4, Dragan discloses that an increased cross-sectional width of the second indicating element is formed at the one or more lips (as seen in Fig 4,6).
Re claim 5, Dragan discloses that the increased cross-sectional width forms an interference fit with the sidewall of the hub (Col 4, Lines 34-35).
Re claim 6, Dragan discloses that the one or more lips increases a thickness of the body (as seen in Fig 4,6).
Re claim 7, Dragan discloses that fluid-tight engagement (Col 4, Lines 34-35) of the hub and the fluid storage container produces tactile feedback (“snap fit”, Col 4, Lines 21-25; one of ordinary skill in the art would recognize that a tactile feedback, regardless of how small it may be, is inherent with a “snap fit” since one of the ramps 30 or the angled surface 34 would have to move in order for the two to “snap fit”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that US Pat 791,802 to de Lisle, US Pat 3,736,932 to Satchell, US Pat 4,781,701 to Geprags, US Pat 5,584,817 to van den Haak, US Pat 5,624,405 to Futagawa et al., and US Pat 7,217,258 to Caizza also each read on claims 1-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783